United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charlotte, NC, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-970
Issued: August 12, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On March 8, 2011 appellant filed a timely appeal from a December 16, 2010 Office of
Workers’ Compensation Programs’ decision which denied his recurrence claim. Appellant also
appealed a February 16, 2011 Office decision that denied his request for an oral hearing on the
grounds that it was untimely filed. The appeal was docketed as 11-970.
The Board, having duly reviewed the case record, notes that the Office erred in finding
that appellant’s hearing request was not timely. Section 8124(b)(1) of the Federal Employees’
Compensation Act states unequivocally that a claimant not satisfied with a decision of the Office
has a right, upon timely request, to a hearing before a representative of the Office.1 A claimant is
not entitled to a hearing if the request is not made within 30 days of the date of issuance of the
decision as determined by the postmark or other carrier’s date marking of the request.2
Following the December 16, 2010 Office decision, appellant requested an oral hearing on
January 16, 2011.
The envelope containing the hearing request was postmarked
1
2

5 U.S.C. § 8124(b)(1). See A.B., 58 ECAB 546 (2007); Joe Brewer, 48 ECAB 411 (1997).

20 C.F.R. § 10.616(a); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the
Written Record, Chapter 2.1601.4(a) (June 1997).

January 16, 2011. By decision dated February 16, 2011, the Office denied appellant’s hearing
request as untimely filed. The Board has held that, in computing a time period, the date of the
event from which the designated period of time begins to run shall not be included while the last
day of the period so computed shall be included unless it is a Saturday, a Sunday, or a legal
holiday.3 The 30-day time period for determining the timeliness of appellant’s hearing request
began on December 17, 2010 and ended on January 15, 2011, a Saturday. The first regular
business day after January 15, 2011 was Tuesday January 18, 2011.4 As appellant’s hearing
request was postmarked January 16, 2011, his hearing request was timely.
Inasmuch as appellant’s hearing request was timely filed, the Board will set aside the
February 16, 2011 decision and remand the case for the Office to schedule an oral hearing.5
IT IS HEREBY ORDERED THAT the February 16, 2011 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded for further action
consistent with this order of the Board.
Issued: August 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

John B. Montoya, 43 ECAB 1148 (1992); see Donna A. Christley, 41 ECAB 90 (1989).

4

Monday, January 17, 2011, was a federal holiday.

5

In view of the Board’s decision regarding the timeliness of appellant’s request for a hearing before the Office, it
is not necessary to consider appellant’s request for an oral argument before the Board.

2

